     Case 5:20-cv-00123 Document 1 Filed 02/12/20 Page 1 of 10 PageID #: 1




                       UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                     BECKLEY


UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                            CIVIL ACTION NO. 5:20-cv-00123

$30,000 IN U.S. CURRE CY,

                              Defendant.


                        VERIFIED COMPLAINT OF FORFEITURE

       The United States of America, by and through its attorney, Kathleen Robeson, Assistant

United States Attorney for the Southern District of West Virginia, respectfully brings this Verified

Complaint (the "Complaint") and alleges as follows in accordance with Rule G of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, and to the extent applicable

8 U.S.C. § 1324, 18 U.S.C. §§ 981, and 21 U.S.C. § 881, and the Federal Rules of Civil Procedure.

                                  NATURE OF THE ACTION

   1. This is a civil action in rem brought on behalf of the United States of America, pursuant to

       18 U.S.C. § 981 and 8 U.S.C. § 1324(b), to enforce the provisions for the forfeiture of

       defendant in rem, constituting proceeds of a violation of 8 U.S.C. § 1324(a), which

       constitutes a specified unlawful activity under 18 U.S.C. § 1956(c)(7)(A) and 18 U.S.C.

       § l96l(l)(F).
 Case 5:20-cv-00123 Document 1 Filed 02/12/20 Page 2 of 10 PageID #: 2




2.   In the altemative, this action is brought pursuant to 21 U.S.C. $ 881(a)(6), to enforce the

     provisions for forfeiture ofthe defendant in rem, constituting proceeds ofthe sale of

     controlled substances.

3.   Further, in the altemative, Miguel Alba used the defendant in rem to promote his specified

     unlawful activities, namely his illegal distribution of controlled substances in violation of

     Title 2l and the illegal transportation and harboring ofaliens in violation of8 U.S.C. $ 1324.

     Miguel Alba also engaged in money laundering transactions when promoting his illegal

     activities in violation of 18 U.S.C. $ 1956(aXlXA)(i) and concealing the true nature or

     sowce of the proceeds, the defendant in rem, in violation of 18 U.S.C. $ 1956(aXlXBX|.

4.   Pursuant to 18 U.S.C. $ 981, any property, real or personal, which was involved in money

     laundering transactions or attempted transactions in violation     of 18 U.S.C. $ 1956, and

     property traceable to such property is forfeitable to the United States.


                                THE DEFENDANT IN REM

5.   The defendant in rem, captioned above, totaling $30,000, is the sum of currency seized from

     Miguel Alba on September 3,2019 (hereinafter, the "Defendant Currency").

6.   The Defendant Currency is presently in the custody ofthe United States, specifically within

     an account maintained by United States Customs and Border Protection.


                              JURISDICTION AND VENUE

7. Plaintift   United States of America, brings this action in rem in its own right to forfeit and

     condemn the defendant property. This Court has jurisdiction over an action commenced




                                               2
 Case 5:20-cv-00123 Document 1 Filed 02/12/20 Page 3 of 10 PageID #: 3




     by the United States under 28 U.S.C. $ 1345, and over an action for forfeiture under 28

     U.S.C. $l3ss(a)

8. This Court has in rem jurisdiction over the defendant property                  pursuant   to   28

     U.S.C. 1355(bX1)(A) since the acts and omissions giving rise to forfeiture occurred in this

     district.

9.   Upon the filing of this verified complaint, Plaintiffrequests that the Clerk of this Court issue

     an arrest warrant in rem pwsuant to Supplemental Rule G(3Xb)(i), which       Plaintiffwill   have

     executed upon the defendant property, pursuant to 28 U.S.C. $ 1355(d) and Supplemental

     Rule G(3)(c).

10. Venue is proper     in this district pursuant to 28 U.S.C. $ 1355(bXlXA), because tie acts or

     omissions giving rise to the forfeiture occurred in this district and, pursuant to 28 U.S.C.

     $ 1395(b), because the property is located in this district.


                                  STATUTORY BACKGROI,]ND

I I . Pursuant to 8 U.S.C. $ 1324(b), any conveyance, including any vessel, vehicle or aircraft,

     that has been or is being used in the commission of a violation of this statute, the gross

     proceeds of such a violation, and any property traceable to such proceeds shall be seized

     and subject to forfeiture.

12. Pursuant     to 18 U.S.C. $ 981, any property, real or personal, which constitutes or is derived

     from proceeds traceable to a violation of any offense constituting a "specified unlawful

     activity" (as defined in 18 U.S.C. $ 1956(cX7)), or any conspiracy to commit any such

     violation, is forfeitable to the United States.




                                                 J
 Case 5:20-cv-00123 Document 1 Filed 02/12/20 Page 4 of 10 PageID #: 4




13. Pursuant    to   18 U.S.C.   $ 1956(c)(7)(A), the definition of a specific unlawful activity includes

   violations of 8 U.S.C. $ 1324.

14. Pursuant to      2l   U.S.C. $ 881(aX6), all moneys, negotiable instruments, securities, or other

   things of value fumished or intended to be furnished by any person in exchange for a

   controlled substance or listed chemical in violation of Title 21, Subchapter I, ofthe United

   States Code;       all proceeds traceable to such an exchange; and all moneys, negotiable

   instruments, and securities used or intended to be used to facilitate any violation of Title

   21, Subchapter I, ofthe United States Code are forfeitable to the United States.


                                     BASIS FOR FORFEITURE

15. The defendant Currency is subject to forfeiture to the United pursuant to 8 U.S.C. $ 1324(b)

   on the grounds that it is the proceeds       ofor derived from the proceeds of, or was intended to

   be used to facilitate a violation of 8 U.S.C. $ 1324.

16. The Defendant Currency is subject to forfeiture to the United States pursuant to          2l   U.S.C.

   $ 881(aX6) on the grounds that           it constitutes   a thing of value fumished or intended to be

   fumished in exchange for a controlled substance in violation of            2l U.S.C. $ 801 et seq., or

   is proceeds traceable to such an exchange, or was used or intended to be used to facilitate

   one or more controlled substance violations.

17. The Defendant Currency           is also subject to forfeirure to the United States pursuant to l8

   U.S.C.   S   981 on the grounds that it is property involved in money laundering in violation       of

   l8 u.s.c. $ l9s6(a)(l).

                                                 FACTS



                                                    4
  Case 5:20-cv-00123 Document 1 Filed 02/12/20 Page 5 of 10 PageID #: 5




18. On September       3,2019, around 2:30 am, a West Virginia State Police officer was notified

       that a Giles County, Virginia Deputy Sheriff was following a vehicle (Alba's) which

       traveled into West Virginia around I l0 miles per hour.

19. The offrcer attempted to deploy stop sticks around West Virginia Tumpike mile marker

       26.5 but Alba avoided the stop sticks, and continued to flee northward.

20. Another officer was able to deploy stop sticks in front of mile marker 40, and Alba's vehicle

       was finally stopped after its tire began to go flat.

21. Alba was then anested by law enforcement for reckless driving.

22. Law enforcement asked Alba why he fled, and Alba answered that he was not from the area,

       did not know the police, and was scared.

23. Following his arrest, Alba advised law enforcement that he had $20,000 in the trunk of his

       vehicle that he received from his mother's Chinese friend in South Carolina to help with his

       divorce and to buy a trailer.

24. Alba also advised law enforcement that he no documentation for this currency.

25. After Alba was stopped, law enforcement discovered two Hispanic males sitting inside         of

       his vehicle. Officers later determined that these males were Mexican citizens and were

       illegal aliens, as they did not have status to be in the United States at this time.

26. A canine subsequently alerted to a positive indication on Alba's vehicle.

27 .   Law enforcement ofiicers then obtained a search warant for the vehicle, and discovered a

       glass pipe with white residue in the center console.

28. Ofticers also discovered a backpack in the trunk, which contained a black metal box labeled

       "cash box." The box contained $30,000, the Defendant Currency.


                                                  5
  Case 5:20-cv-00123 Document 1 Filed 02/12/20 Page 6 of 10 PageID #: 6




29. Alba was later charged in Raleigh County with reckless    &iving.

30. Virginia issued a warrant for Alba for felony fleeing.

31. On November 14,2019, Alba submitted a claim for the Defendant Currency.

32. Alba claimed that his mother gave him this money from the sale of a house in 2007   .


33. On December 31,2019, Alba pleaded guilty to the charge ofreckless driving in the Circuit

   Court of Raleigh County, West Virginia.

34. Alba is a resident of Los Ranchos, New Mexico.




                           THE DEFENDANT CURRENCY

35. The Defendant Cunency was discovered         in Alba's vehicle, alongside drug paraphemalia

   and two illegal aliens that he was transporting.

36. The Defendant Currency was only discovered after Alba was stopped from fleeing from law

   enforcement,

37. Alba has given inconsistent accounts ofhis ownership ofthe funds. Notably, during his first

   statement ofownership over the monies, he declared that he had $20,000 in his car, whereas

   $30,000 was discovered in the trunk.

38. The Defendant Currency is composed of 243 x $100 bills, 34 x $50 bills, 198 x $20 bills,

   and4x$l0bills.

39. The denominations of the currency are also consistent with illegal activities.

40. The currency was also concealed and packaged in multiple layers. The currency was first in

   a zip lock bag, and then placed in another black bag, then in the black box, and   finally in

   the black backpack.



                                             6
 Case 5:20-cv-00123 Document 1 Filed 02/12/20 Page 7 of 10 PageID #: 7



41. Thus, the Defendant Currency     is subject to forfeiture to the United States pursuant to        8


   U.S.C. $ 1324(b),l8 U.S.C. $ 981, and        2l   U.S.C. $ 881(a)(6), as proceeds of or money that

   is intended to be used to facilitate further violations of illegal alien transportation and/or

   drug trafficking.

42. The Defendant Currency is also subject to forfeiture to the United States pursuant to 18

   U.S.C. $ 981 as property that is involved in money laundering.




                                  CLAIMS FOR FORFEITURE

43. The allegations contained   in paragraphs        1 through 39   of this Complaint are incorporated

   herein and made a part hereof.

44. As a result ofthe foregoing, the defendant in rem is subject to forfeiture to the United States

   of America pursuant to 8 U.S.C. $ 1324(b), as property that represent the proceeds of, or is

   derived from the proceeds of a violation of 8 U.S.C. $ 1324, or is intended to be used to

    facilitate a violation of 8 U.S.C. $ 1324.

45. As a result ofthe foregoing, the defendant in rem is subject to forfeiture to the United States

   of America pursuant to 18 U.S.C.      $   981 as property that represent the proceeds      of   or is

   derived from the proceeds of a violation of 8 U.S.C. $ 1324, which is a specified unlawful

    activity.

46. The defendant in rem is also subject to forfeiture pursuant to 21 U.S.C. $ 881(a)(6) as

   moneys fumished or intended to be furnished by any person in exchange for a controlled

    substance or listed chemical in violation    ofTitle 21, Subchapter I, ofthe United   States Code;


                                                 7
      Case 5:20-cv-00123 Document 1 Filed 02/12/20 Page 8 of 10 PageID #: 8




       proceeds traceable to such an exchange; or moneys used or intended to be used to facilitate

       any violation of Title 21, Subchapter I, of the United States Code.

   47. The defendant in rem is also subject to forfeiture pursuant to 18 U.S.C. $ 981 as property

        involved in money laundering transactions or attempted transactions in violation            of    18


       u.s.c. $ 19s6.

   48. As a result        ofthe foregoing, the defendant properties and all property traceable thereto are

        subject to condemnation and to forfeiture to the United States, in accordance with 8 U.S.C.

        $ 1324(b), l8 U.S.C. $ 981 and        2l u.s.C.    $ 881.


                                               CONCLUSION

   49. By virtue of the foregoing and pusuant to 18 U.S.C. $ 981(0, all right, title and interest in

        the defendant properties vested in the United States at the time of the commission of the

        unla*firl    acts giving rise to forfeiture has become and is forfeitable to the United States.


        WHEREFORE, the United States of America requests that the Clerk of the Court issue a

warrant for the arrest and seizure ofthe defendant in rem pursuant to Rule G(3)(b)(i) ofthe

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions of the

Federal Rules of     Civil Procedure, which the plaintiffwill execute upon the defendants in rem

pursuant to 28 U.S.C. $ 1355(d) and Supplemental Rule G(3)(c); that notice of this action be

given to all persons who reasonably appear to be potential claimants to the defendants in rem; that

the defendants in rem be forfeited and condemned to the United States of America; that the

plaintiffbe awarded its costs and disbursements in this action; and that the iourt grant such other

and further relief   it   deems just and proper.




                                                       8
Case 5:20-cv-00123 Document 1 Filed 02/12/20 Page 9 of 10 PageID #: 9



                                Respectfully submitted,

                                UNITED STATES OF AMERICA
                                By Counsel

                                MICHAEL B. STUART
                                United States Attomey


                         B-v:   s/Kathleen Robeson
                                Kathleen Robeson, VA Bar Number: 89526
                                Attomey for the United States
                                United States Attomey's Office
                                300 Virginia Street, East, Room 4000
                                Charleston, West Virginia 25301
                                Telephone: (304) 345 -2200
                                Email : Kathleen.robeson@usdoi.sov




                                   9
    Case 5:20-cv-00123 Document 1 Filed 02/12/20 Page 10 of 10 PageID #: 10




                                        VERIFICATION

STATE OF WEST VIRGINIA
COIjNTY OF KANAWHA, TO-WIT:

       I, Brian Morris, Special Agent with the Departnent of Homeland Security, declare under

penalty of perjury as provided by 28 U.S.C. S 1746, the following:

       That the foregoing Complaint for Forfeiture in rem is based upon reports and information I

have gathered and which have been provided to me by various law enforcement personnel, and that

everlthing contained therein is true and correct to the best of my knowledge and belief, except

where stated to be upon information and beliet in which case I believe it to be true.

       Executed on February 11,2020.




                                                5
                                                     BRI      MORRIS




       Taken, subscribed and swom to before me this I lth day of February, 2020.




                                                             Notary Public




       My commission expires on




                                                l0
                          Case 5:20-cv-00123 Document 1-1 Filed 02/12/20 Page 1 of 2 PageID #: 11
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
          United States of America                                                                             $30,000 in United States Currency

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Raleigh
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. 981, 983, 9894, 985 and 21 U.S.C. 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture or proceeds of alien smuggling and drug proceeds
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                        Case 5:20-cv-00123 Document 1-1 Filed 02/12/20 Page 2 of 2 PageID #: 12
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
